Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 2/1/22 do not overcome the rejection set forth under 35 USC 103 over Radano, which is maintained below. However, the rejection over Radano has been modified to refer to a different paragraph and has been further applied to claim 7. The amendments do overcome the rejection over Scholler. The amendments do not fully overcome the rejection set forth under 35 USC 112(b), which is maintained below. The rejection has also been applied to claims 10-12. New grounds of rejection under 35 USC 112(a) for claim 15, and 35 USC 112(d) for claim 5, necessitated by the amendments, are also set forth below. Since the application of the 112(b) rejection to claims 10-12 and Radano to claim 7 are not necessitated by the amendments, the office action is made non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 has been amended to recite that the lubricating oil basestock consists essentially of various basestocks including optionally a Group VI basestock. Group VI basestocks are an unofficial classification for polyinternalolefin basestocks. The application as originally filed does not contain any disclosure of “Group VI basestocks” or polyinternalolefins. The application does contain a disclosure of poly-alpha-olefins, which are Group IV basestocks, and the examiner recommends that the claim be amended to recite Group IV basestocks as the optional component instead of Group VI basestocks.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-12 and 16-20 recite the soot dispersancy of a composition, but do not disclose the conditions under which the soot dispersancy is measured, noting that paragraph 114 discloses measuring the soot dispersancy in the presence of an additional about 6% by weight of carbon black in the composition, but the claims do not recite any amount of carbon black in the composition. The examiner recommends that the claims be amended to recite that the soot dispersancy is measured in the presence of additional about 6% by weight of carbon black in the composition.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites an R1 group which can be a hydrogen, methyl, ethyl, propyl, or butyl. However, claim 1, from which claim 5 depends, has been amended such that R1 can no longer be a hydrogen or an alkyl group. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purposes of examination, the claim has been considered to be limited to phenyl and benzyl R1 groups.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Radano (U.S. PG Pub. No. 2012/0053100).
In paragraphs 31-37 Radano discloses lubricating oil compositions comprising a hydrocarbon base oil and a methacrylates copolymer viscosity index improver. In paragraphs 101 and 117 Radano discloses that Group I, II, or III mineral oils are preferred base oils, meeting the limitations of the lubricating oil basestock of claims 1 and 15-16. In paragraph 160 Radano discloses compositions further comprising lubricant additives recited in claim 15-16. 
In paragraphs 41-43 Radano discloses that the (meth)acrylate copolymers can be comb polymers (paragraph 43) comprising polyolefin-based macromonomers which can be based on butadiene which may be present in hydrogenated form (paragraph 41), meeting the limitations of monomer (a) of claims 1 and 15-16. In paragraphs 53-55 Radano discloses that the copolymers comprise 0.1 to 40% of units derived from C1-C4 (meth)acrylates, and specifically discloses propyl and butyl (meth)acrylates, meeting the limitations of monomer (b) of claims 1 and 15-16. In paragraphs 58-60 Radano discloses that the copolymer further preferably comprises 25 to 99.5% by weight of units derived from C4-C15, preferably C6-C15, (meth)acrylates, overlapping the range of carbon atoms for monomer (c) of claims 1 and 15-16 and falling within the concentration range. In paragraphs 61-63 Radano discloses that the copolymer further preferably comprises 0.5 to 80% by weight of units derived from C16-C4000, preferably C16-C30, (meth)acrylates, also overlapping the range of carbon atoms recited for monomer (c) of claims 1 and 16 as well as overlapping the claimed concentration range. In paragraphs 69 Radano discloses that the copolymer can further comprise a  comonomer, and in paragraph 74 Radano discloses that a suitable comonomer is benzyloxyethyl(meth)acrylate, meeting the limitations of monomer (d) of claims 1, 4-5, 12, and 15-16 for the case where m is 2, n is 1, R1 is benzyl, and R2 is hydrogen or methyl in the structure (II), as well as claim 7 for the case where the monomer is ethylene glycol benzyl ether acrylate or methacrylate. In paragraph 87 Radano teaches that the comonomer is more preferably present in an amount of 0.1 to 10% by weight, overlapping the claimed ranges. 
Radano does not disclose styrene as an essential component of the (meth)acrylate copolymers, meeting the limitations of claims 2 and 13. Radano does indicate in paragraph 82 that vinyl monomers such as styrene derivatives can be present as comonomers, meeting the limitations of the additional olefinic monomer of claim 14. Based on the above-discussed concentrations for the C1-C4 (meth)acrylate monomer and C6-C15 (meth)acrylate monomer, the total concentration of C3-C8 (meth)acrylate monomer in the copolymer of Radano overlaps the range recited in claim 3. As discussed above, Radano specifically discloses in paragraph 54 that butyl (meth)acrylate is a suitable monomer, as recited in claim 6. In paragraph 136 Radano discloses that the copolymer can be present in the lubricating composition in an amount of 1.4 to 15% by weight, overlapping the ranges recited in claims 8 and 17. In paragraph 102 Radano discloses that the hydrocarbon oil is preferably present in an amount encompassing the range recited in claim 9. In paragraph 48 Radano discloses that the copolymer has a weight average molecular weight of 5,000 to 1,000,000, preferably 20,000 to 500,000, overlapping and falling within the range recited in claim 10. As the composition of Radano must be made by combining the comb polymer with the basestock and/or additive, Radano also meets the method limitation of claim 16.
The difference between Radano and the currently presented claims is that the some of the ranges of Radano overlap the claimed ranges rather than falling within them.
See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” The composition and method of claims 1-9 and 12-17 are therefore rendered obvious by Radano. Since the composition of Radano meets the compositional limitations of the claims, it is also considered to have the properties recited in claims 10-11 and 18-20. Claims 1-20 are therefore rendered obvious by Radano.


Response to Arguments
Applicant argues that the claims have been amended to remove references to hydroxyalkyl (meth)acrylates and alkyl endcapped alkoxy(meth)acrylates, which were cited in the rejection of Radano set forth in the previous office action. The examiner agrees that the amendments overcome the rejection as set forth in the previous office action, but as stated in the modified rejections set forth above, Radano also discloses benzyloxyethyl(meth)acrylate as a suitable comonomer, meeting the limitations of the monomer (d) of the amended claims. 
Applicant further argues that the disclosure of Radano is extremely broad and does not render obvious the comb copolymer present in the claimed composition. Radano, similar to the claims, discloses a comb copolymer based on an olefin macromonomer, wherein the comb copolymer further comprises short- and long-chain alkyl (meth)acrylate monomer units and a comonomer. As discussed in the rejection, the number of carbon atoms in the short-and long-chain alkyl (meth)acrylate monomers of Radano overlaps the ranges recited in monomers (b) and (c) of the claims. It is well-settled that “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Radano further discloses a specific comonomer, benzyloxyethyl(meth)acrylate, falling within the scope of monomer (d) of the claims, and in paragraph 41 and Synthesis Example 14 (paragraph 158) discloses that hydrogenated butadiene is a suitable macromonomer. Applicant’s argument that Radano does not render the claimed copolymer obvious, when Radano discloses specific macromonomers and copolymers meeting the limitations of monomers (a) and (d) of the claims, and alkyl (meth)acrylate monomers which differ from the claimed classes of monomers only in that the number of carbon atoms in the alkyl groups overlaps the claimed ranges, is not persuasive.
Applicant argues that in some cases the rejection cites preferred embodiments of Radano, while in other cases the rejection relies upon the broader disclosure. In particular, applicant argues that the rejection relies upon Radano’s teaching of a preferred range of C4-C30 for the longer-chain alkyl (meth)acrylates, while also citing Radano’s teaching of butyl and propyl (meth)acrylates for the shorter-chain alkyl (meth)acrylates despite Radano’s preference for methyl (meth)acrylate. Applicant does not provide any support for the proposition that citing a preferred embodiment of a reference regarding one feature of a claim imposes a requirement that preferred embodiments be cited for all features of the claim. Case law holds that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). ("A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."). Applicant’s argument that the prima facie case of obviousness is weakened by relying on preferred embodiments rather than broader disclosure for some claim features is not persuasive, and applicant’s argument that it would be non-obvious to prepare the copolymer of Radano with propyl or butyl (meth)acrylate as the shorter-chain monomers despite Radano’s explicit teaching of those monomers in paragraphs 39 and 54 is similarly unpersuasive.
Regarding the base oil, applicant argues that Radano requires that the composition comprise an ester oil, and takes issue with the examiner’s characterization of paragraph 101 of Radano teaching that Group I, II, or III base oils are preferred base oils. Regarding paragraph 101 of Radano, the examiner submits that the phrase “In one embodiment” does not render the remainder of the paragraph, which explicitly teaches that Group I, II, or III base oils are preferred hydrocarbon oils, inoperative. It is noted that Radano further teaches in paragraph 117, now cited in the rejection, that the lubricant is preferably based on mineral oil including Groups I, II, and III base oils. Regarding the required ester oil of Radano, the claims other than claim 15 use open-ended “comprising” language and therefore allow for the inclusion of additional components including ester oils. While claim 15 has been amended to use “consisting essentially of” language, which applicant argues excludes the ester oil of Radano, applicant has not met their burden of showing that the inclusion of ester oil would materially affect the basic and novel characteristics of the claimed invention, for example the soot dispersancy. See MPEP 2111.03(III). It is noted that paragraphs 52-53 of the current specification teach that synthetic ester oils are suitable base oils. The examiner recommends that applicant either demonstrate that ester oils would materially affect the basic and novel characteristics of the claimed invention, or amend the claim to explicitly recite that the composition is substantially free of synthetic ester basestocks.
Regarding the indefiniteness rejection relating to the soot dispersancy, applicant argues that the claim amendments overcome the rejection. However, as discussed in paragraph 6 above, the amended claims still do not recite the conditions under which the soot dispersancy is measured, in particular the amount of carbon black present in the composition; while the specification discusses measuring the soot dispersancy in the presence of an additional about 6% by weight of carbon black, there is no indication in the specification that this is a requirement of measuring the non-linear model applied yield stress value or linear model soot rating, and the disclosure regarding the content of carbon black therefore cannot be imported into the claims. As stated in the rejection, the examiner recommends that the claims be amended to recite that the non-linear model applied yield stress value or linear model soot rating are measured in the presence of an additional about 6% by weight of carbon black.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771